Exhibit 10.15
CONSOLIDATED GRAPHICS, INC.
NON-STATUTORY STOCK OPTION AGREEMENT
Optionee:                     
1. Grant of Stock Option. As of the Grant Date (identified in Section 19 below),
Consolidated Graphics, Inc. (the “Company”) hereby grants a Non-statutory Stock
Option (the “Option”) to the Optionee (identified above), an Employee of the
Company, to purchase the number of shares of the Company’s common stock, $.01
par value per share (the “Common Stock”), identified in Section 19 below (the
“Shares”), subject to the terms and conditions of this agreement (the
“Agreement”) and the Consolidated Graphics, Inc. Long-Term Incentive Plan, as
amended (the “Plan”). The Plan is hereby incorporated herein in its entirety by
reference. The Shares, when issued to Optionee upon the exercise of the Option,
shall be fully paid and nonassessable. The Option is not an “incentive stock
option” as defined in Section 422 of the Internal Revenue Code.
2. Definitions. All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein. Section 19 sets forth
meanings for certain of the capitalized terms used in this Agreement.
3. Option Term. The Option shall commence on the Grant Date (identified in
Section 19 below) and terminate on the tenth (10th) anniversary of the Grant
Date as specified in Section 19. The period during which the Option is in effect
and may be exercised is referred to herein as the “Option Period”.
4. Option Price. The Option Price per Share is identified in Section 19.
5. Vesting. The total number of Shares subject to this Option shall vest in
accordance with the Vesting Schedule (described in Section 19). The Shares may
be purchased at any time after they become vested, in whole or in part, during
the Option Period; provided, however, the Option may only be exercisable to
acquire whole Shares. The right of exercise provided herein shall be cumulative
so that if the Option is not exercised to the maximum extent permissible after
vesting, the vested portion of the Option shall be exercisable, in whole or in
part, at any time during the Option Period.
6. Method of Exercise. The Option is exercisable by delivery of a written notice
to the Secretary of the Company, signed by the Optionee, specifying the number
of Shares to be acquired on, and the effective date of, such exercise. The
Optionee may withdraw notice of exercise of this Option, in writing, at any time
prior to the close of business on the business day that immediately precedes the
proposed exercise date.

 

 



--------------------------------------------------------------------------------



 



7. Method of Payment. Subject to applicable provisions of the Plan, the Option
Price upon exercise of the Option shall be payable to the Company in full
either: (i) in cash or its equivalent; (ii) subject to prior approval by the
Committee in its discretion, by tendering previously acquired, unrestricted
Shares having an aggregate Fair Market Value (as defined in the Plan) at the
time of exercise equal to the total Option Price; (iii) subject to prior
approval by the Committee in its discretion, by withholding Shares which
otherwise would be acquired on exercise having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price; or (iv) any other
permitted method pursuant to the applicable terms and conditions of the Plan and
applicable law.
As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to or on behalf of the Optionee, in the
name of the Optionee or other appropriate recipient, Share certificates or other
evidence of ownership for the number of Shares purchased under the Option.
8. Restrictions on Exercise. The Option may not be exercised if the issuance of
such Shares or the method of payment of the consideration for such Shares would
constitute a violation of any applicable federal or state securities or other
laws or regulations, or any rules or regulations of any stock exchange on which
the Common Stock may be listed. In addition, Optionee understands and agrees
that the Option cannot be exercised if the Company determines that such
exercise, at the time of such exercise, will be in violation of the Company’s
insider trading policy.
9. Termination of Employment. Voluntary or involuntary termination of the
Optionee’s employment with the Company and all of its subsidiaries
(“Employment”) shall affect Optionee’s rights under the Option as follows:
(a) Other than due to Death. If Optionee’s Employment is terminated for any
reason other than due to his death pursuant to Section 9(b) below, then (i) the
non-vested portion of the Option shall immediately expire on the termination of
Employment date and (ii) the vested portion of the Option shall expire to the
extent not exercised within 90 days from the date of such termination of
Employment. In no event may the Option be exercised after the earlier of (i) the
expiration of the Option Period or (ii) 90 days from the date of such
termination even if Optionee becomes deceased during such period.
(b) Death. If Optionee’s Employment is terminated due to his death, then (i) the
non-vested portion of the Option shall immediately expire on the termination of
Employment date and (ii) the vested portion of the Option shall expire on the
one (1) year anniversary date of the termination date (to the extent not
previously exercised by Optionee) or, in the case of death, by the person or
persons to whom Optionee’s rights under the Option have passed by will or by the
laws of descent and distribution. In no event may the Option be exercised by
anyone on or after the earlier of (i) the expiration of the Option Period or
(ii) one (1) year after the date of termination due to Optionee’s death.
10. Independent Legal and Tax Advice. Optionee acknowledges that the Company has
advised Optionee to obtain independent legal and tax advice regarding the grant
and exercise of the Option and the disposition of any Shares acquired thereby.

 

2



--------------------------------------------------------------------------------



 



11. Reorganization of Company. The existence of the Option shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
12. Adjustment of Shares. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, appropriate adjustments shall be made to the terms and provisions of
the Option as provided in the Plan.
13. No Rights in Shares. Optionee shall have no rights as a shareholder in
respect of the Shares until the Optionee becomes the record holder of such
Shares.
14. Investment Representation. Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.
15. No Guarantee of Employment. The Option shall not confer upon Optionee any
right to any continued Employment or other relationship with the Company or any
affiliate thereof.
16. Optionee Confidentiality Obligations. In accepting the Option, Optionee
acknowledges that Optionee is obligated under Company’s policy and applicable
law to protect and safeguard the confidentiality of trade secrets and other
proprietary and confidential information belonging to the Company and its
affiliates, and that such obligations continue beyond the termination of
Employment.
17. Withholding of Taxes. The Company shall have the right to (a) make
deductions from the number of Shares otherwise deliverable upon exercise of the
Option in an amount sufficient to satisfy withholding of any federal, state or
local taxes that is required by law, or (b) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.
18. General.
(a) Notices. All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.

 

3



--------------------------------------------------------------------------------



 



(b) Shares Reserved. The Company shall at all times during the Option Period
reserve and keep available under the Plan such number of Shares as shall be
sufficient to satisfy the requirements of this Option.
(c) Transferability of Option. The Option is transferable only to the extent
permitted under the Plan at the time of transfer (i) by will or by the laws of
descent and distribution, or (ii) by a qualified domestic relations order (as
defined in Section 414(p) of the Internal Revenue Code). No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Optionee or any permitted transferee
thereof.
(d) Amendment and Termination. No amendment, modification or termination of this
Agreement shall be made at any time without the written consent of Optionee and
Company.
(e) No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee that any tax treatment will apply or be available to Optionee or any
other person. The Optionee has been advised, and provided with the opportunity,
to obtain independent legal and tax advice regarding the grant and exercise of
the Option and the disposition of any Shares acquired thereby.
(f) Severability. In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.
(g) Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Optionee regarding the grant of the Options covered hereby.
(h) Governing Law. The Option shall be construed in accordance with the laws of
the State of Texas, without regard to its conflict of law provisions, to the
extent federal law does not supersede and preempt Texas law.
19. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

  (a)  
Optionee:                     
    (b)  
Grant Date:                     
    (c)  
Shares:                      (_____) Shares of the Company’s Common Stock.
    (d)  
Option Price:                      ($                    ) per Share.

 

4



--------------------------------------------------------------------------------



 



  (e)  
Option Period:                      through                      (until 5:00
p.m. CST).
    (f)  
Vesting Schedule: Options for  _____% of the Shares covered by this Option shall
vest on the first anniversary of the Grant Date, and Options for the remaining
Shares shall vest on each subsequent anniversary of the Grant Date until fully
vested, as follows:

          Vesting Date   Options Vesting  
 
       
 
     
 
       
 
     
 
       
 
     
 
       
 
     
 
       
 
     
 
       
Total
       
 
     

     
In the event of a “Change in Control” of the Company (as defined in Appendix A
of this Agreement), the non-vested portion of the Option shall become
immediately 100% vested as of the Change in Control date. The Optionee must
still be in employment with the Company or any of its subsidiaries on any
particular vesting date in order for the applicable Options to become vested as
of such date.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company, as of the Grant Date, has caused this Agreement
to be executed on its behalf by its duly authorized officer and Optionee has
hereunto executed this Agreement as of the same date.

                  CONSOLIDATED GRAPHICS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
                Address for Notices:    
 
                Consolidated Graphics, Inc.         5858 Westheimer, Suite 200  
      Houston, TX 77057         Attn: Chief Financial Officer    
 
                OPTIONEE    
 
                          Signature    
 
                Address for Notices:    
 
                     
 
                     
 
                     

[Appendix A follows.]

 

6



--------------------------------------------------------------------------------



 



Appendix A
Definition of “Change in Control”

1.  
For purposes of this Stock Option Agreement, a “Change in Control” will be
deemed to have occurred if at any time any of the following events shall occur:

  (a)  
the Company is merged, consolidated, converted or reorganized into or with
another corporation or other legal entity, and as a result of such merger,
consolidation, conversion or reorganization less than a majority of the combined
voting power of the then outstanding securities of the Company or such
corporation or other legal entity immediately after such transaction are held in
the aggregate by the holders of Voting Stock (as hereinafter defined) of the
Company immediately prior to such transaction and/or such voting power is not
held by substantially all of such holders in substantially the same proportions
relative to each other;
    (b)  
the Company sells (directly or indirectly) all or substantially all of its
assets (including, without limitation, by means of the sale of the capital stock
or assets of one or more direct or indirect subsidiaries of the Company) to any
other corporation or other legal entity, of which less than a majority of the
combined voting power of the then outstanding voting securities (entitled to
vote generally in the election of directors or persons performing similar
functions on behalf of such other corporation or legal entity) of such other
corporation or legal entity is held in the aggregate by the holders of Voting
Stock of the Company immediately prior to such sale and/or such voting power is
not held by substantially all of such holders in substantially the same
proportions relative to each other;
    (c)  
any person (as the term “person” is used in Section 13(d)(3) or Section 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) becomes
(subsequent to the Grant Date) the beneficial owner (as the term “beneficial
owner” is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of securities representing fifty percent
(50%) or more of the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the Company (“Voting
Stock”);
    (d)  
the Company files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K,
Schedule 14A or Schedule 14C (or any successor schedule, form or report or item
therein) that a change in control of the Company has occurred;

 

 



--------------------------------------------------------------------------------



 



  (e)  
if during any one (1)-year period, individuals who at the beginning of any such
period constitute the directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of (i) the directors of the Company then still in office who were directors of
the Company at the beginning of any such period or (ii) directors referenced in
clause (i) immediately preceding plus directors of the Company whose nomination
and/or election was approved by the directors referenced in clause
(i) immediately preceding; or
    (f)  
the shareholders of the Company approve a plan contemplating the liquidation or
dissolution of the Company.

   
Notwithstanding the foregoing provisions of subsections (c) or (d) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Agreement solely because (i) the Company, (ii) a corporation or other legal
entity in which the Company directly or indirectly beneficially owns 100% of the
voting securities of such entity, or (iii) any employee stock ownership plan or
any other employee benefit plan of the Company or any wholly-owned subsidiary of
the Company, either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K,
Schedule 14A or Schedule 14C (or any successor schedule, form or report or item
therein) under the Exchange Act, disclosing beneficial ownership by it of shares
of Voting Stock, whether in excess of fifty percent (50%) or otherwise, or
because the Company reports that a change in control of the Company has occurred
by reason of such beneficial ownership.

 

2